449 S.E.2d 584 (1994)
Keith Leigh SHANNON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1290-92-4.
Court of Appeals of Virginia.
October 24, 1994.
Paul H. Melnick, Arlington (John L. Melnick & Associates, on brief), for appellant.
Kathleen B. Martin, Asst. Atty. Gen. (James S. Gilmore, III, Atty. Gen., Virginia B. Theisen, Asst. Atty. Gen., on brief), for appellee.
Before MOON, C.J., and BAKER, BARROW, BENTON, COLEMAN, KOONTZ, WILLIS, ELDER, BRAY and FITZPATRICK, JJ.
UPON A REHEARING EN BANC
On March 8, 1994, a panel of this Court reversed and remanded Keith Leigh Shannon's conviction of possession of cocaine. See Shannon v. Commonwealth, ___ Va.App. ___, 441 S.E.2d 225 (1994). The Commonwealth's petition for rehearing en banc was granted on April 25, 1994, and the mandate of the March 8, 1994 opinion was stayed.
This appeal was reheard en banc on September 22, 1994. For the reasons stated in the original majority opinion, the Court reverses Shannon's conviction and orders the case remanded to the trial court for further proceedings if the Commonwealth be so advised. Therefore, the stay of the mandate of the March 8, 1994 opinion is lifted. The case is reversed and remanded in accordance with that opinion and its adoption by this order.
The trial court shall allow court-appointed counsel for the appellant an additional $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.